Name: Commission Regulation (EC) NoÃ 868/2009 of 21Ã September 2009 amending Regulation (EC) NoÃ 748/2008 on the opening and administration of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 02062991 and Regulation (EC) NoÃ 810/2008 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat
 Type: Regulation
 Subject Matter: animal product;  means of agricultural production;  tariff policy;  information and information processing;  marketing
 Date Published: nan

 22.9.2009 EN Official Journal of the European Union L 248/21 COMMISSION REGULATION (EC) No 868/2009 of 21 September 2009 amending Regulation (EC) No 748/2008 on the opening and administration of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 and Regulation (EC) No 810/2008 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1(1) thereof, Whereas: (1) Commission Regulation (EC) No 748/2008 (2), provides that certificates of authenticity for meat from Argentina have to be issued before beef and veal may be imported into the Community. The list of authorities in Argentina empowered to issue these certificates is laid down in Annex III to that Regulation. (2) Commission Regulation (EC) No 810/2008 (3) lays down that certificates of authenticity have to be issued before beef and veal may be imported into the Community. The list of authorities in exporting countries empowered to issue these certificates is laid down in Annex II to that Regulation. (3) Argentina has changed the name of the issuing authority for certificates of authenticity under Regulations (EC) No 748/2008 and (EC) No 810/2008. (4) Regulations (EC) No 748/2008 and (EC) No 810/2008 should be amended accordingly. (5) In order to avoid that the name of the authority mentioned on the certificates of authenticity recently issued does not correspond to the name of the authority listed in Regulations (EC) No 748/2008 and (EC) No 810/2008 this Regulation should apply as from 22 July 2009, the date on which Argentina notified to the Commission that new name. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 748/2008 is replaced by the text in Annex I to this Regulation. Article 2 Annex II to Regulation (EC) No 810/2008 is amended in accordance with Annex II to this Regulation. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 22 July 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 146, 20.6.1996, p. 1. (2) OJ L 202, 31.7.2008, p. 28. (3) OJ L 219, 14.8.2008, p. 3. ANNEX I Annex III to Regulation (EC) No 748/2008 is replaced by the following: ANNEX III List of authorities in Argentina empowered to issue certificates of authenticity Oficina Nacional de Control Comercial Agropecuario (ONCCA): for thin skirt originating in Argentina as specified in Article 1(3)(a). ANNEX II In Annex II to Regulation (EC) No 810/2008 the first indent is replaced by the following:  Oficina Nacional de Control Comercial Agropecuario (ONCCA): for meat originating in Argentina and meeting the definition in Article 2(a).